NUMBER
13-07-00056-CV
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG

 

 
AMERICAN
INTERNATIONAL GROUP, INC.,                           Appellant,
 
                                                             v.
 
JOHN HENRY PACE,                                                                     Appellee.
 

 
                               On
appeal from 94th District Court 
                                       of
Nueces County, Texas.
 

 
                               MEMORANDUM
OPINION
 
                           Before
Justices Benavides, Vela, and Perkes
Memorandum Opinion
Per Curiam
 




On
January 17, 2008, the Court granted a motion for stay and abated this appeal due
to the bankruptcy of one of the parties to this appeal.  See 11 U.S.C. ' 362; see generally Tex. R. App. P. 8.  This case is before the Court on a joint
motion to lift the stay, reverse the trial court’s judgment, and remand for
further proceedings.  Accordingly, the stay imposed by this Court’s order of
January 17, 2008, is lifted and this appeal is REINSTATED.
The
parties have reached an agreement with regard to the disposition of the matters
currently on appeal.  Pursuant to agreement, the parties request this Court to reverse
the trial court’s judgment and remand for further proceedings.  The joint
motion does not address the supersedeas bond filed in this case.  We GRANT the
motion and set aside the trial court’s judgment without regard to the merits
and REMAND this case to the trial court for further proceedings including the
matter of the supersedeas bond.  See Tex.
R. App. P. 42.1(a)(2)(B), 43.2(d).  
Costs
will be taxed against appellant.  See Tex.
R. App. P. 42.1(d) ("Absent agreement of the parties, the court
will tax costs against the appellant.").  The parties request immediate
issuance of our mandate.  See Tex.
R. App. P.18.1(c).  The motion is GRANTED.  We direct the Clerk of the
Court to issue the mandate immediately.
PER CURIAM
Delivered and filed the 
18th day of August, 2011.